Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 5/18/20 has been entered.  
Claims 10, 11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 7/21/20 have been withdrawn:
The rejection of claims 1-4, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by DE 19526351, has been withdrawn.  
	The rejection of claims 5, 6, and 12-17 under 35 U.S.C. 103 as being unpatentable over DE 19526351, has been withdrawn.
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Shank et al (US 2004/0058832), has been withdrawn.  
The rejection of claims 12-18 under 35 U.S.C. 103 as being unpatentable over Shank et al (US 2004/0058832) as applied to claims 1-9 above, and further in view of DE 19526351, has been withdrawn.   

The rejection of claims 1-3, 7-9, 12, and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/394457 (reference application), has been withdrawn, due to the filing of a terminal disclaimer.   
The rejection of claims 1-4, 7-9, and 12-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/011164 (reference application), has been withdrawn, due to the filing of a terminal disclaimer. 
The rejection of claims 4-6, 13, and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/394457 in view of Shank et al (US 2004/0058832), has been withdrawn, due to the filing of a terminal disclaimer.
The rejection of claims 5 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/011164 in view of Shank et al (US 2004/0058832), has been withdrawn, due to the filing of a terminal disclaimer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to instant claim 17, this claim is dependent upon instant claim 12 which recites “an amine”; instant claim 17 recites “an amine” as a selection of an additional additive which fails to further limit claim 12.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al (US 2008/0139437).
Power et alt each a composition for removing paint from a substrate, wherein the composition comprises from about 1 to about 50% of at least one aprotic polar solvent, 
Power et al do not teach, with sufficient specificity, a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Power et al suggest a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
Note that, Applicant’s arguments are moot since a new ground(s) of rejection has been made, as set forth above, which was necessitated by Applicant’s amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/April 19, 2021